SCHWAB, C. J.
In these three consolidated appeals the trial judge sustained demurrers to charges of violation of ORS 487.540, driving while under the influence of intoxicants. The trial judge was clearly in error on the merits. However, we can reach the question in only one of the three cases, State v. Connorton, in which the order appealed from states:
"* * * Defendant’s Demurrer is hereby allowed and * * * the citation is hereby dismissed.” (Emphasis supplied.)
In the other two cases, one order "allows” the demurrer and the other order "grants” the demurrer. The orders do not go on to dismiss the charges. As State v. Thomas, 32 Or App 85, 573 P2d 1259 (1978), points out, the orders sustaining demurrers are not appeal-able.
CA Nos. 8201 and 8202 are dismissed. CA No. 8203 is reversed and remanded.